Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 25, 32-44, and 46-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,067,631 to Lussier et al. (“Lussier”) and U.S. Patent Application Publication 20090326109 to Kameda et al. (“Kameda”).

Regarding claims 1, 25, and 46, Lussier discloses an elastomeric track around a series of wheels including a drive wheel (see Fig. 1) the track including: an inner surface (surface facing the wheels), an outer surface (surface facing the ground); and traction projections on the inner surface (e.g. 48i as shown in Fig. 5) with each of the traction projections having a first elastomeric material (1051; elastomeric nature set forth in col. 8, lines 47-48) forming a periphery of the traction projection (as evident from Fig. 10A) and a second elastomeric material 120 inward of the first and occupying a majority of a volume of the traction projection (Fig. 10A). 
Lussier further discloses varying properties of adjacent elastomeric materials of a lug based on elasticity, heat conductivity and coefficient of thermal expansion among numerous other variables (see col. 14, lines 13-26). Lussier additionally goes into great detail on optimizing the elasticity of the lugs (col. 14, line 50-col. 15, line 6). While Lussier does not explicitly link heat conductivity to resistance to blowout, Kameda provides for such (see [0054], lines 8-11). It would have been obvious to one of ordinary skill in the art to incorporate a material with greater resistance to blowout relative to the outer material with the motivation of enhancing the track durability and longevity of use. 

As to claim 46, Examiner does not see any claim limitations of note in the last clause beginning with “causing” so Applicant may wish to consider striking through this subject matter. This subject matter is essentially claiming the build-up of heat in an elastomeric traction lug as the lug makes repeated contact with the ground. 

Regarding claims 2-16, such subject matter is merely a matter of optimizing variables within the conditions of Lussier or routine experimentation in view of Kameda including heat conductivity as a factor of time and temperature and abrasion resistance based on the desired property variation. As noted above, Lussier provides for a plethora of variables to modify to achieve the intended purpose of prolonging the longevity of the track (see col. 17, lines 26-30; 50-58; also see col. 23, lines 25-50 and claims 15-27 setting forth, among other things, various ratios as between variables of adjacent materials).  Further, the disclosure lacks criticality for these features.

Regarding claim 32, Lussier in view of Kameda sets forth the track system as discussed above in claim 1 with the same obviousness rationale along with a frame, a prime mover, an operator cabin and a plurality of track systems (Fig. 1; col. 5, lines 62-67). 

Regarding claims 33-44, this subject matter is merely a matter of optimizing variables within the conditions of Lussier--or routine experimentation-- in view of Kameda including heat conductivity as a factor of time and temperature and abrasion resistance based on the desired property variation. As 

Regarding claims 47-48, Lussier in view of Kameda sets forth the vehicle of claim 1 but does not explicitly disclose the volume of the projections relative to the volume of an individual material or vice versa. However, the drawings show variations of such (change in shape shown in Fig. 10A, 10B; change in volume of one layer relative to the other shown in Fig. 11A wherein the innermost layer has substantially greater volume than that of Fig. 11B) and the disclosure sets forth the idea of varying the number of “zones” within the projections (col. 13, lines 38-45) along with varying the size and geometries of the zones (col. 17, lines 59-61)(also see claim 24 of Lussier). As such, it would have been obvious to one of ordinary skill in the art to incorporate such as a matter of optimizing the number of layers and size of the inner most layer.

Regarding claims 49 and 50, Lussier in view of Kameda sets forth the vehicle of claim 32 but does not explicitly disclose the volume of the projections relative to the volume of an individual material or vice versa. However, the drawings show variations of such (change in shape shown in Fig. 10A, 10B; change in volume of one layer relative to the other shown in Fig. 11A wherein the innermost layer has substantially greater volume than that of Fig. 11B) and the disclosure sets forth the idea of varying the number of “zones” within the projections (col. 13, lines 38-45) along with varying the size and geometries of the zones (col. 17, lines 59-61) (also see claim 24 of Lussier). As such, it would have been obvious to one of ordinary skill in the art to incorporate such as a matter of optimizing the number of layers and size of the inner most layer.

Regarding claim 51, Lussier in view of Kameda discloses the track of claim 1 wherein the second elastomeric material extends inwardly from the first material (e.g. see Fig. 10A). 
Regarding claim 52, Lussier in view of Kameda discloses the track of claim 1 wherein the first and second elastomeric materials are configured to prevent blowout during use of the track (col. 17, lines 26-30 wherein blowout resistance is analogous to “increase [in] the life of the” traction projection).
Regarding claim 53, Lussier in view of Kameda discloses the track of claim 32 wherein the second elastomeric material extends inwardly from the first material (e.g. see Fig. 10A). 
Regarding claim 54, Lussier in view of Kameda discloses the track of claim 32 wherein the first and second elastomeric materials are configured to prevent blowout during use of the track (col. 17, lines 26-30 wherein blowout resistance is analogous to “increase [in] the life of the” traction projection).
Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive. First, the remarks correctly indicate that the indication of finality in the office action of 12/14/20 was incorrect. In fact, the action of 12/14/20 was a non-final action. The remarks suggest that the trifecta combination of an elastomeric material being inwardly disposed, occupying most of the traction projections volume and being more blowout resistant relative to another elastomeric material would not have been obvious in view of Lussier. Examiner disagrees because the first two of the factors listed above are already suggested by Lussier due to proportions of multiple elastomeric materials provided in the drawings (e.g. 10A). It is just the third factor that is not explicitly taught by Lussier. This factor however, in view of Kameda explicitly links heat conductivity to blowout resistance. 
The remarks discuss the “singling out” of heat conductivity. This singling out is not recited in the claims nor suggested in the rejection so this argument is irrelevant to the issues discussed which focus on the claimed subject matter and the corresponding rejections. 
120 relative to layer 110 clearly suggests to vary the volumes of the layers. The whole essence of Lussier is to vary different properties to mitigate deterioration of the track due to wear of the traction lugs (see col. 1, lines 44-46). This may be done by varying different properties of at least two layers of a lug. 

    PNG
    media_image1.png
    367
    744
    media_image1.png
    Greyscale


Examiner suggests focusing on either the subject matter of page 17, lines 20-28 or page 29, lines 23 – page 30, line 6 as contents of the specification that appear to have subject matter not disclosed by the cited prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617